Citation Nr: 0939857	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1992 to 
October 1996 and from February 2003 to May 2004.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In his substantive appeal (on VA Form 9), the Veteran 
requested a hearing at the RO before a Member (Veterans Law 
Judge) of the Board.  This type of hearing is often referred 
to as a Travel Board hearing.  The RO sent him a letter in 
January 2009 indicating his Travel Board hearing had been 
scheduled for February 10, 2009.  He failed to appear for the 
hearing, however, and has not explained his absence or 
requested to reschedule his hearing.  So the Board deems his 
hearing request withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

The Veteran's current low back disorder, lumbar spine 
discogenic disease at L5-S1 with bilateral radiculopathy, is 
due to a "congenital" defect, L5 spondylolysis, which he 
necessarily clearly and unmistakably had prior to beginning 
his military service and which clearly and unmistakably was 
not aggravated during or by his service beyond its natural 
progression by superimposed disease or injury.




CONCLUSION OF LAW

The Veteran's low back disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in July 2004, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Furthermore, 
the RO issued that VCAA notice letter prior to initially 
adjudicating his claim in September 2005, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  



It also deserves mentioning that the RO apprised the Veteran 
of the downstream disability rating and effective date 
elements of his claim in a more recent March 2009 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And although, 
since providing that additional VCAA notice and giving the 
Veteran and his representative an opportunity to respond to 
it, the RO has not gone back and readjudicated the claim - 
such as in another supplemental statement of the case (SSOC), 
this is because there has been no reason to since the Veteran 
and his representative have not identified the existence of 
or submitted any additional evidence since the January 2007 
SSOC that might change the outcome of that prior adjudication 
of the claim.  That is to say, the absence of another SSOC is 
not prejudicial because the result of such a readjudication 
on exactly the same evidence and law previously considered 
would be no different than the previous adjudication.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (both indicating that, if there was no VCAA notice 
prior to initially adjudicating the claim or, if there was, 
the notice provided was inadequate or incomplete, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- including in a SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
his claim.  

It is also worth mentioning further in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But more recently in 
Shinseki v. Sanders, 556 U. S. ___ (2009), the Supreme Court 
of the United States reversed the lower Federal Circuit's 
holding.  


The Supreme Court held, instead, that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

In further explaining the basis of its holding, the Supreme 
Court made clear that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing 
whether, based on the facts of each case, the error was 
outcome determinative.  The Supreme Court rejected the 
Federal Circuit's framework that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because 
it required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  The Supreme Court stated that 
it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Thus, it is 
clear from the Supreme Court's analysis that, while the 
Veterans' Court could conclude generally that a specific type 
of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of 
the particular case.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not alleged any 
prejudicial error in the timing or content of the VCAA notice 
provided (or not provided).



As for the duty to assist, the Veteran's service treatment 
records (STRs) are incomplete.  Requests for information 
dated in April and May 2005 confirm that all procedures to 
locate these records have been followed, but unfortunately to 
no avail.  Therefore, the Board finds that additional 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  And so, when, as here, at least a 
portion of the Veteran's STRs are lost or missing, VA has a 
heightened duty to consider the applicability of the benefit-
of-the-doubt rule, to assist him in developing his claim, and 
to explain the reasons and bases for its decision.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Therefore, with respect to the duty to assist, the RO 
followed the correct procedures in attempting to obtain the 
Veteran's STRs and obtained his service personnel records and 
VA medical records - including the reports of his 
VA Compensation and Pension Examinations (C&P Exams) 
addressing the nature and etiology of his low back disorder - 
the dispositive issue concerning his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As neither he nor his 
representative has contended that any additional evidence 
remains outstanding, which is obtainable, the Board is 
satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for a Low Back 
Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



Certain chronic conditions, including degenerative joint 
disease (i.e., arthritis), will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  Here, as the report of the 
Veteran's June 2006 VA C&P Exam provides a diagnosis of 
lumbar spine discogenic disease at L5-S1 with bilateral 
radiculopathy, there is no disputing he has a current 
low back disorder.  Therefore, the determinative issue is 
whether this condition is related to his military service, 
either as directly incurred in service or, if pre-existing 
service, as a result of aggravation of this condition during 
service beyond its natural progression.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred [or 
aggravated] in service.").  See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  

Concerning this, the Veteran asserts that his current low 
back disorder is traceable to low back pain and injuries he 
sustained in service.  He says he injured his low back in 
1993 or 1994, during his first period of service while 
pulling a helicopter in Germany, and that he later 
experienced worsening symptoms during a mission in Guatemala 
in 2001, though before his second period of service from 
2003 to 2004.

Even as a layman, the Veteran is competent to provide 
testimony regarding symptoms, such as low back pain, which he 
has experienced personally, whether prior to service, during 
service, and during the years since.  But his testimony also 
must be credible.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See also Rucker v. Brown, 10 Vet. App. 
67 (1997).

The Veteran's service records document his symptoms and 
treatment for his low back during his two periods of active 
duty.  Of note, a May 2001 Statement of Medical Examination 
and Duty Status provides that he had developed lower back 
pain with radiation to his right leg associated with heavy 
lifting.  His records also include an April 2003 Physical 
Profile for lower back pain.  And the report of his May 2003 
Narrative Summary prior to his Medical Evaluation Board 
provides that he had been complaining of low back pain since 
1993 - citing an incident involving his pulling a helicopter 
and feeling his back "pop."  So there is competent medical 
evidence confirming he experienced low back pain while in 
service.

Even still, there must still be competent medical evidence 
establishing either that his current low back disability was 
directly incurred in service or, if pre-existing service, is 
a result of aggravation of this condition during service 
beyond its natural progression.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Concerning this, the June 2006 VA C&P 
Examiner concluded the Veteran's currently diagnosed low back 
disability, lumbar spine discogenic disease at L5-S1 with 
bilateral radiculopathy, was not caused by or the result of 
or related to or aggravated by the incident of back pain 
noted in military service, during Guatemala training in May 
2001.


This VA C&P Examiner concluded instead that the current low 
back disability is due to a "congenital" defect, lumbar 
spine L5-S1 spondylolysis that had been confirmed by magnetic 
resonance imaging (MRI).  This VA C&P Examiner also went on 
to state that the current low back disability was merely a 
natural production (apparently referring to progression) of 
this pre-existing congenital defect.

As mentioned, the Veteran's STRs are incomplete, including as 
to his initial enlistment exam prior to his first period of 
active duty.  And every Veteran shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that a disease or injury 
existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304.  In July 2003, VA's General Counsel issued a 
precedent opinion holding that in order to rebut the 
presumption of soundness in 38 U.S.C.A. § 1111, VA must 
demonstrate by clear and unmistakable evidence both that the 
disease or injury in question existed prior to service and 
that it was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  This holding replaced the 
previous standard under 38 C.F.R. § 3.304(b), which had 
required that if a condition was not noted at entry but was 
shown by clear and unmistakable evidence to have existed 
prior to entry, the burden then shifted to the claimant to 
show that the condition increased in severity during service.



That said, in coming to the conclusion that the Veteran's 
current low back disability is the result of a congenital 
defect, the June 2006 VA C&P Examiner indicated that he had 
reviewed carefully the Veteran's claims file for the 
pertinent medical and other history.  And according to the 
records in the claims file, the Veteran was diagnosed for the 
first time with discogenic disease on MRI done privately, as 
seen on CPRS RMS note, Dr. M, September 24, 2003 in which she 
mentions that MRI of the lumbar spine done on March 01, 2002 
showed L5-S1 focal disc protrusion, 
L5-S1 bilateral spondylolysis without evidence of 
spondylolisthesis, disc herniation at L4-L5 into a left 
lateral recess extending inferior and L3-L4 focal disc 
protrusion.  The Veteran gave a history during that 
evaluation of low back disc injury two years prior to a 
mission in Guatemala.

In further discussing the relevant history, the June 2006 VA 
C&P Examiner indicated the Veteran was first treated at Fort 
Buchanan, February 21, 2003, September 03, 2003, September 
04, 2003, February 18, 2003, December 10, 2003, December 08, 
2003, and September 08, 2003 due to chronic low back pain 
secondary to discogenic disease and treated with Toradol 
injections and medications.  The VA examiner goes on to note 
that the Veteran had not completely filled the VA Form 2173 
dated May 15, 2001 showing that after lifting heavy equipment 
he had developed low back pain with radiation to his right 
leg lasting two hours.  The VA examiner determined there was 
objective evidence of a low back injury prior to February 03, 
2001, with the onset of low back pain in 1993, so the Veteran 
had a pre-existing low back disorder.  The VA examiner 
further explained that, as seen on MRI, the Veteran has a 
bilateral L5 spondylolysis, which is a congenital fracture of 
the pars interarticularis of the vertebrae at the 
L5-S1 level, which, and this is especially significant, makes 
him prone to suffer from discogenic disease, osteoarthritis, 
and muscle spasms.  So the report of the June 2006 VA C&P 
Exam indicates the Veteran's current low back disorder is 
unrelated to any injury or symptoms in service, but instead 
the natural progression of a pre-existing congenital defect.  
Indeed, according to this VA examiner, the Veteran was 
predisposed to eventually develop his current low back 
disorder.

There is also other medical evidence on file indicating the 
Veteran has a congenital low back disorder.  The report of a 
November 2001 radiology report by a private physician, 
P.R.N., M.D., provides that the Veteran has "occult spina 
bifida" at the L5 and S1 levels.  A March 2002 MRI report 
provided by another private physician, A.B.M., M.D., also 
notes that the November 2001 X-rays show spina bifida 
occulta.  And even the Veteran's STRs include a February 2003 
notation indicating an MRI had revealed spina bifida occulta.  
This additional medical evidence supports the June 2006 VA 
examiner's finding that the Veteran has a congenital low back 
disorder and, more specifically, current disability 
as an unfortunate consequence.  

So the Board finds that, although the Veteran's STRs are 
incomplete, there nonetheless is the required clear and 
unmistakable evidence that he entered military service with a 
congenital low back disorder.  Congenital defects, by their 
very nature, necessarily predated a Veteran's entrance into 
military service and, therefore, automatically rebut the 
presumption of soundness and are considered to have pre-
existed service.  38 C.F.R. §§ 3.303(c), 4.9.  Moreover, 
congenital defects are not diseases or injuries within the 
meaning of applicable legislation and, thus, generally cannot 
be service connected as a matter of express VA regulation 
in the absence of additional disability due to aggravation 
during service by a superimposed condition.  38 C.F.R. §§ 
3.303(c), 4.9.  See also VAOPGCPREC 
82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 
1999).



Another important point is whether there was aggravation 
during service beyond the condition's natural progression.  
Regarding this, mere temporary or intermittent flare-ups of a 
pre-existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, itself, as contrasted to symptoms, worsens.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995); 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Also, in Verdon v. 
Brown, 8 Vet. App. 529 (1996), the Court held that the 
presumption of aggravation does not attach even where the 
pre-existing disability has been medically or surgically 
treated during service and the usual effects of treatment 
have ameliorated disability so that it is no more disabling 
than it was at entry into service.  If, however, there is 
evidence of a chronic worsening of the condition during 
service, then the presumption of aggravation applies - in 
turn requiring VA to then show by clear and unmistakable 
evidence that the worsening was not beyond the condition's 
natural progression.  The presumption of aggravation applies 
only when pre-service disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

But, here, the record does not establish a chronic worsening 
of the Veteran's congenital (pre-existing) low back disorder 
while he was in service, certainly not beyond the condition's 
natural progression according to the June 2006 
VA C&P Examiner.  To have any chance of prevailing in his 
appeal, the Veteran needs to have independent medical 
evidence supporting a finding that he has additional 
disability from aggravation of his pre-existing congenital 
defect during service by superimposed disease or injury.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  And, unfortunately, he 
clearly and unmistakably does not have any such evidence.



For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a low back disability.  Accordingly, there is 
no reasonable doubt to resolve in his favor and his claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a low back disability is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


